       Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 1 of 7 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 THOMAS BURLINSKI and MATTHEW                     )
 MILLER on behalf of themselves and all           )
 other persons similarly situated, known          )
 and unknown,                                     )
                                                      Case No. 1:19-cv-6700
                                                  )
                Plaintiffs,                       )
                                                      Removal from the Circuit Court of the
                                                  )
                                                      Eighteenth Judicial Circuit, DuPage
  v.                                              )
                                                      County, Illinois
                                                  )
 TOP GOLF USA INC., TOPGOLF USA                   )
                                                      Case No.: 2019L000263
 SALT CREEK, LLC, and TOPGOLF                     )
 USA NAPERVILLE, LLC,                             )
                                                  )
                Defendants.                       )

                                   NOTICE OF REMOVAL

       Defendants Top Golf USA Inc., TopGolf USA Salt Creek, LLC and TopGolf USA

Naperville, LLC (collectively, “Topgolf” or “defendants”) submit this Notice of Removal of the

civil action entitled Thomas Burlinski and Matthew Miller v. Top Golf USA, Inc., et al., Case No.

2019L000263, from the Circuit Court for the Eighteenth Judicial Circuit, DuPage County, Illinois,

where it is now pending, to the United States District Court for the Northern District of Illinois,

Eastern Division. In accordance with 28 U.S.C. §1446(a) and 28 U.S.C. §1332, Topgolf provides

the following basis for removal:

                                       TIMELY REMOVAL

        1.     On September 11, 2019, plaintiffs filed their Second Amended Class Action

Complaint (“Second Amended Complaint”) in the Circuit Court for the Eighteenth Judicial

Circuit, DuPage County, Illinois, entitled Thomas Burlinski and Matthew Miller v. Top Golf USA,

Inc., et al., Case No. 2019L000263 (the “State Court Action”). The Second Amended Complaint

added plaintiff Matthew Miller and defendant TopGolf USA Naperville, LLC.
      Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 2 of 7 PageID #:2




       2.     Pursuant to 28 U.S.C. §1446(b), this Notice of Removal is timely because it was

filed within 30 days after receipt of plaintiffs’ Second Amended Complaint. Topgolf has filed no

responsive pleading to the Second Amended Complaint other than this Notice of Removal.

       3.     This removal is based on diversity jurisdiction under both 28 U.S.C. §§1332(a)(1)

and (d). The United States District Court for the Northern District of Illinois, Eastern Division,

possesses diversity jurisdiction over this litigation under Section 1332(a)(1) because the amount

in controversy exceeds $75,000 and is between citizens of different States. The Court also has

diversity jurisdiction under Section 1332(d), the Class Action Fairness Act of 2005 (“CAFA”),

because there is minimal diversity (i.e., at least one member of the putative class is a citizen of a

different state than defendants) and the amount in controversy exceeds $5,000,000. See 28 U.S.C.

§1332(d)(1)(B) (defining “class action” to include state law class actions) and §1332(d)(2)

(granting district courts original jurisdiction over purported class actions in which the amount in

controversy exceeds $5 million and “any member of a class of plaintiffs is a citizen of a state

different from any defendant”).

       4.     Under 28 U.S.C. §1446(a), a “copy of all process, pleadings, and orders served

upon … defendants” in the State Court Action are attached hereto as Exhibit A. That includes the

initial Complaint, First Amended Complaint, and Second Amended Complaint.

                                              VENUE

       5.     The Circuit Court for the Eighteenth Judicial Circuit, DuPage County, Illinois, is

located within the United States District Court for the Northern District of Illinois, Eastern

Division. 28 U.S.C. §93(a)(1). Therefore, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. §1441(a).




                                                 2
      Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 3 of 7 PageID #:3




                                    DIVERSITY OF CITIZENSHIP

        6.     Plaintiffs allege they are individuals who live in the State of Illinois. Ex. A, 2nd

Am. Compl. ¶16, A.4. For purposes of diversity jurisdiction, a person is a citizen of the state in

which they are domiciled. Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989).

Based on plaintiffs’ allegations, plaintiffs are domiciled in and are citizens of the State of Illinois.

Id.; Ex. A, 2nd Am. Compl. ¶16, A.4.

        7.     Corporations are citizens of their state of incorporation and principal place of

business. 28 U.S.C. §1332(c)(1).

        8.     A limited liability company (“LLC”) is a citizen of any state in which an LLC

member is a citizen. Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998).

        9.     Top Golf USA Inc. is a corporation formed in the State of Delaware with its

principal place of business in the State of Texas. Thus, Top Golf USA Inc. is a citizen of Delaware

and Texas. See Declaration of Jason Clark in Support of Defendant’s Notice of Removal attached

hereto as Exhibit B (“Clark Declaration”), ¶2, B.2.

        10.    Top Golf USA Inc. is the sole member of TopGolf USA Salt Creek, LLC. Top Golf

USA Inc. is incorporated in Delaware with its principal place of business in Texas. Thus, TopGolf

USA Salt Creek, LLC is a citizen of Delaware and Texas. See Ex. B, ¶3, B.2.

        11.    TG Holdings I, LLC is the sole member of TopGolf USA Naperville, LLC. The

managers of TG Holdings I, LLC are domiciled in Dallas, Texas. Thus, TopGolf USA Naperville,

LLC is a citizen of Texas. See Ex. B, ¶4, B.3.

        12.    Because defendants are citizens of different states than plaintiffs, there is complete

diversity of citizenship under 28 U.S.C. §1332(a)(1); 28 U.S.C. §1441(b)(1). Defendants also




                                                  3
      Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 4 of 7 PageID #:4




meet the minimal diversity requirements of 28 U.S.C. §1332(d)(2), which requires only one

“member of a class of plaintiffs [to be] a citizen of a state different from any defendant.”

                                   AMOUNT IN CONTROVERSY

        13.    The amount in controversy readily exceeds the $75,000 diversity jurisdiction

threshold. Meridian Sec. Inc. Co. v. Sadowski, 441 F.3d 536, 541,43 (7th Cir. 2006) (a removing

defendant must show what the plaintiff stands to recover, not what his or her actual recovery is

likely to be). It is well established that attorneys’ fees count toward the amount in controversy

where fee-shifting is provided by the underlying claim, as here. See Hart v. Schering-Plough

Corp., 253 F.3d 272, 274 (7th Cir. 2001) (Gardynski-Leschuck v. Ford Motor Co., 142 F.3d 955,

958 (7th Cir. 1998) (“Legal fees may count toward the amount in controversy when the prevailing

party is entitled to recover them as part of damages”).

        14.    Plaintiffs allege five BIPA violations per individual and seek statutory damages of

$5,000 per reckless violation and attorney’s fees. Ex. A, 2nd Am. Compl. ¶51, A.9, Count I Prayer

for Relief (A), (C), A.9, ¶¶57-59, A.10, Count II Prayer for Relief (A), (C), A.10-11, ¶65, A.11,

Count III, Prayer for Relief (A), (C), A.12; 740 ILCS 14/20(3). The attorneys’ fees that plaintiffs

have already incurred (and will continue to incur) in litigating this case since March 4, 2019,

further contribute to meeting the amount in controversy. That includes, but is not limited to,

drafting three Class Action Complaints and fully briefing a Motion to Amend the Complaint. For

example, two plaintiffs x 5 violations per plaintiff x $5,000 per violation plus $26,000 to date in

attorneys fees = $76,000.

        15.    Thus, even setting aside the class allegation, it is not “legally impossible” for the

two named plaintiffs alone to recover more than $75,000 in this action. See Back Doctors Ltd v.

Metro. Prop. & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir. 2011) (“The legal standard was

established by the Supreme Court in St. Paul Mercury [Indem. Co. v. Red Cab Co., 303 U.S. 283


                                                 4
       Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 5 of 7 PageID #:5




(1938)]: unless recovery of an amount exceeding the jurisdictional minimum is legally impossible,

the case belongs in federal court”).

        16.    Federal district courts also possess jurisdiction over class actions where the amount

in controversy “exceeds the sum or value of $5,000,000, exclusive of interest and costs.” 28 U.S.C.

§1332(d)(2).

        17.    Under CAFA, defendants need only show that there is a “reasonable probability

that the stakes exceed” $5 million. Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th

Cir. 2005). The amount in controversy “is a pleading requirement, not a demand for proof.”

Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011). “Once the proponent of federal

jurisdiction has explained plausibly how the stakes exceed $5,000,000, the case belongs in federal

court unless it is legally impossible for the plaintiff to recover that much.” Id. at 764 (citation

omitted).

        18.    Plaintiffs allege that Topgolf “required Plaintiffs and other hourly employees to

scan their fingerprints in Defendants’ biometric time clock” and obtained unique and permanent

identifiers without the employees’ consent. Ex. A, 2nd Am. Compl. ¶¶4-5, A.2-3, ¶¶12-13, A.3-4,

¶¶30-34, A.6-7. The putative class comprises at least 205 individuals. Ex. B, ¶5, B.3.

        19.    Thus, at least 205 putative class members x 5 alleged violations per individual x

$5,000 per violation plus attorneys’ fees exceeds $5,000,000. Ex. A, 2nd Am. Compl. ¶51, A.9,

Count I Prayer for Relief (A), (C), A.9, ¶¶57-59, A.10, Count II Prayer for Relief (A), (C), A.10-

11, ¶65, A.11, Count III, Prayer for Relief (A), (C), A.12. That satisfies the amount in controversy

under CAFA. 28 U.S.C. §1332(d)(6). See also Back Doctors Ltd, 637 F.3d at 830 (“unless recovery

of an amount exceeding the jurisdictional minimum is legally impossible, the case belongs in

federal court”).




                                                 5
       Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 6 of 7 PageID #:6




                                       RESERVATION OF RIGHTS

           20.     Topgolf’s filing of this Notice of Removal is not intended, nor should be construed,

as any type of express or implied admission by Topgolf of any fact, of the validity or merits of any

of plaintiffs’ claims and allegations, or of any liability, all of which Topgolf hereby expressly

denies, or as any type of express or implied waiver or limitation of any of plaintiffs’ rights, claims,

remedies, and defenses in connection with this action, all of which are hereby expressly reserved.

          21.      Under 28 U.S.C. §1446(d), Topgolf will promptly give written notice of the filing

of the Notice of Removal to plaintiffs and will file a copy of this Notice with the Clerk of the

Circuit Court for the Eighteenth Judicial Circuit, DuPage County, Illinois.

       WHEREFORE, defendants Top Golf USA Inc., TopGolf USA Salt Creek, LLC and

TopGolf USA Naperville, LLC respectfully request that this litigation be removed from the Circuit

Court for the Eighteenth Judicial Circuit, DuPage County, Illinois, to the United States District

Court for the Northern District of Illinois, Eastern Division.

 Dated:         October 9, 2019                          Respectfully submitted,


                                                          By: /s/ Michael V. Furlong
 Anne E. Larson (ARDC No. 6200481)                            One of the Attorneys for Defendants
 Michael V. Furlong (ARDC No. 6317963)                        TOP GOLF USA INC., TOPGOLF
 OGLETREE, DEAKINS, NASH, SMOAK                               USA SALT CREEK, LLC and
   & STEWART, P.C.                                            TOPGOLF USA NAPERVILLE, LLC
 155 North Wacker Drive, Suite 4300
 Chicago, Illinois 60606
 Telephone:     312.558.1220
 Facsimile:     312.807.3619
 anne.larson@ogletree.com
 michael.furlong@ogletree.com




                                                    6
      Case: 1:19-cv-06700 Document #: 1 Filed: 10/09/19 Page 7 of 7 PageID #:7




                               CERTIFICATE OF SERVICE

      The undersigned attorney certifies that on October 9, 2019, he filed the foregoing Notice
of Removal electronically with the Clerk of Court using the ECF system, and served the Notice of
Removal on the following via U.S. Mail, postage prepaid, and via electronic mail:

                                    Douglas M. Werman
                                    Zachary C. Flowerree
                                    Werman Salas, P.C.
                                    77 West Washington, Suite 1402
                                    Chicago, Illinois 60602
                                    dwerman@flsalaw.com
                                    zflowerree@flsalaw.com

                                    David Fish
                                    Seth Matus
                                    Kimberly Hilton
                                    John Kunze
                                    The Fish Law Firm, P.C.
                                    200 East Fifth Avenue, Suite 123
                                    Naperville, Illinois 60563
                                    dfish@fishlawfirm.com
                                    smatus@fishlawfirm.com
                                    khilton@fishlawfirm.com
                                    kunze@fishlawfirm.com

                                    Attorneys for Plaintiff



                                                   /s/ Michael V. Furlong
                                                   One of the Attorneys for Defendants




                                                                                         40102219.1




                                               7
